THE COURT.
Respondents have moved to dismiss the appeal on the ground that appellant has failed to file her points and authorities within the time allowed by rule and an order of this court. The appellant has failed to oppose the motion.
It appears that the time allowed by rule I of the Rules for Supreme Court and District Courts of Appeal for the filing of appellant’s points and authorities expired on August 21, 1942, that within that period appellant obtained from this court an order extending the time for filing her opening brief to September 21, 1942, but that no brief or memorandum of points and authorities in behalf of appellant has been filed within, that time or at all.
Under the circumstances appellant is deemed to have abandoned the appeal (rule V, § 3) and the same is hereby dismissed.
Schauer, P. J., Shinn, J., and Shaw, J. pro tern., concurred.